PROVO STY, J.
Plaintiff was struck and injured by one of the taxicabs of the defendant company, and brings this suit in damages. The case was tried without a jury, and decided against plaintiff. The evidence leaves no doubt whatever that the collision occurred through the fault of plaintiff. She and two other ladies were crossing diagonally from the woods-side downtown corner of Baronne and Poydras streets to the riverside uptown corner. They saw the taxicab coming half a block away, and stopped to let it pass. Plaintiff’s two companions remained stationary. Plaintiff, becoming nervous, lost her presence of mind, and broke away from her companions, and attempted to pass ahead of the machine when it was •close upon her. The chauffeur saw the plaintiff and her companions, and had his machine under full control, and would have avoided the accident if it had been possible to do so.
Judgment affirmed.